  Case 2:19-cr-00069-WHW Document 88 Filed 01/28/19 Page 1 of 4 PageID: 62



 2017R00464/am/lsh


                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA                      :     Hon. William H. Walls

          v,                                   :     Criminal Number: 19-

 ARTHUR N. MARTIN, III                         :     18 U.S.C.   § 1349
                                      INFORMATION
                               (Conspiracy to Commit Bank Fraud)

                     The defendant having waived in open court prosecution by

Indictment, the United States Attorney for the District of New Jersey charges:

                                             Introduction

         1.          At various times relevant to this Information:

The Defendant and Other Parties

                     a.    Defendant Arthur N. Martin, III owned and resided in a

residential home in West Orange, New Jersey (the “West Orange Residence”).

                     b.    An individual, a co-conspirator not named as a defendant

herein, was a resident of Elizabeth, New Jersey (“Co-Conspirator One”).

                     c.    Financial Institution One was a “financial institution” within

the meaning of Title 18, United States Code, Sections 20 and 27. Financial

Institution One issued the mortgage on the West Orange Residence.
 Case 2:19-cr-00069-WHW Document 88 Filed 01/28/19 Page 2 of 4 PageID: 63



                                 The Conspiracy

      2.    From in or about July 2014 through in or about February 2017,

in Union and Essex Counties, in the District of New Jersey and elsewhere,

defendant

                             ARTHUR N. MARTIN, III

knowingly and intentionally conspired and agreed with Co-Conspirator One and

others to execute a scheme and artifice to defraud a financial institution, namely,

Financial Institution One, and to obtain money, funds, and assets owned by and

under the custody and control thereof, by means of false and fraudulent

pretenses, representations, and promises, contrary to Title 18, United States

Code, Section 1344.

                             Object of the Conspiracy

      3.    The object of the conspiracy was to fraudulently discharge the

mortgage on the West Orange Residence.

                      Manner and Means of the Conspiracy

      4.    It was part of the conspiracy that Arthur N. Martin, III gave Co

Conspirator One information about the mortgage on the West Orange Residence.

      5.    It was further part of the conspiracy that Co-Conspirator One and

defendant Arthur N. Martin, III made fictitious money orders, cashier’s checks,

and other false and fraudulent documents.

      6.     It was further part of the conspiracy that Co-Conspirator One and

defendant Arthur N. Martin, III mailed these fictitious monetary instruments to


                                       -2-
 Case 2:19-cr-00069-WHW Document 88 Filed 01/28/19 Page 3 of 4 PageID: 64



Financial Institution One to fraudulently discharge the mortgage on the West

Orange Residence.

      7.    For example, in furtherance of the conspiracy, defendant Arthur N.

Martin, III and Co-Conspirator One attempted to fraudulently discharge the

mortgage on the West Orange residence as follows:

            a.      On or about July 29, 2014, defendant Arthur N. Martin, III

mailed a fraudulent money order, in the approximate amount of $245,330, to

Financial Institution One.

            b.      On or about June 20, 2016, defendant Arthur N. Martin, III

mailed a fraudulent money order, in the approximate amount of $230,000, to

Financial Institution One.

            c.      On or about February 2, 2017, Co-Conspirator One mailed a

fraudulent cashier’s check, in the approximate amount of $225,000, to Financial

Institution One.

      All in violation of Title 18, United States Code, Section 1349.




                                      CRAIG      PENIT&
                                      United States Attorney




                                        -3-
                   _______________




    CASE NUMBER:



United States District Court
  District of New Jersey

   UNITED STATES OF AMERICA

                    V.

       ARTHUR N. MARTIN, III



     INFORMATION FOR
Title 18, United States Code, Section 1349



          CRAIG CARPENITO
               U.S. ATrORNEY
            NEWARK, NEW JERSEY


            ANTHONY MOSCATO
         ASSISTANT U.S. ArPORNEY
           NEWARK, NEW JERSEY
              973-645-2752
                                             Case 2:19-cr-00069-WHW Document 88 Filed 01/28/19 Page 4 of 4 PageID: 65
